 

Exhibit 10.36

 

AMENDMENT NO. 2

TO

CNF TRANSPORTATION INC.

RETURN ON EQUITY PLAN

1997 RESTATEMENT DATED 12/8/1997

 

CNF Transportation Inc. (the “Company”) has maintained since 1996 its Return on
Equity Plan (the “Plan”) in order to provide for long-term incentive
compensation awards to be made to specified executives of the Company and its
affiliates. The Company has recently adopted a new Value Management Plan that
will provide for similar types of long-term incentive compensation awards to be
made to executives, and consequently wishes to provide for the termination of
the Plan, but at the same time to provide for the payment of awards under the
Plan to be made at the end of each of the Award Cycles currently in progress.
The Company also wishes to amend certain provisions of the Plan relating to
changes in control of the Company.

 

The Plan was originally adopted in 1996 and was amended and restated in the 1998
Restatement. The Company hereby amends the 1998 Restatement of the Plan as
follows (capitalized terms used herein without definition have the meanings
given to those terms in the 1998 Restatement), and the Plan as amended hereby
shall be restated in a new 1999 Restatement.

 

1.    Change in Definition of “Change in Control.”    The definition of the term
“Change in Control” set forth in Section 2.07 of the Plan is amended in its
entirety so as to read as follows:

 

“Change in Control” means a change in control of the Company, which will be
deemed to have occurred if:

 

  (a)   any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”)(other than (A) the Company or its affiliates, (B) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
its affiliates, and (C) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the common stock, par value $0.625 per share, of the Company), is
or becomes the “beneficial owner” (as defined in Rule 13d_3 under the Exchange
Act), directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates) representing 25% or more of the combined
voting power of the Company’s then outstanding voting

 

 

1



--------------------------------------------------------------------------------

 

securities;

 

  (b)   the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on June 28, 1999,
constitute the Board of Directors of the Company and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two_thirds (2/3)
of the directors then still in office who either were directors on June 28, 1999
or whose appointment, election or nomination for election was previously so
approved or recommended;

 

  (c)   there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) more than 50% of the combined voting power of
the voting securities of the Company or such surviving or parent entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as defined above), directly or
indirectly, acquired 25% or more of the combined voting power of the Company’s
then outstanding securities (not including in the securities beneficially owned
by such person any securities acquired directly from the Company or its
affiliates); or

 

  (d)   the stockholders of the Company approve a plan of complete liquidation
of the Company or there is consummated an agreement for the sale or disposition
by the Company of assets having an aggregate book value at the time of such sale
or disposition of more than 75% of the total book value of the Company’s assets
on a consolidated basis (or any transaction having a similar effect), other than
any such sale or disposition by the Company (including by way of spin_off or
other distribution) to an entity, at least 50% of the combined voting power of
the voting securities of which are owned immediately following such sale or
disposition by stockholders of the Company in substantially the same proportions
as their

 

 

2



--------------------------------------------------------------------------------

ownership of the Company immediately prior to such sale or disposition.

 

2.    Amendment to Section 4.02.    Section 4.02 of the Plan is amended in its
entirety so as to read as follows:

 

  “4.02   Termination.

 

The Committee may terminate the Plan at any time; provided however, that unless
terminated earlier, the Plan shall automatically terminate on December 1, 1999.
Notwithstanding the termination of the Plan, all awards for all Award Cycles
then in progress shall be calculated, and be payable, following the completion
of each such Award Cycle, in accordance with the provisions of Article 3.”

 

3.    Effective Date; No Other Amendments.    The effective date of this
Amendment shall be June 28, 1999. Except as expressly amended hereby, the 1998
Restatement remains in full force and effect.

 

CNF TRANSPORTATION INC.

By:

 

--------------------------------------------------------------------------------

   

Eberhard G.H. Schmoller

Senior Vice President, General

Counsel and Secretary

Executed: June 28, 1999

 

 

 

 

3